DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 09/23/2021

	Claim(s) 1-13 are pending.
	Claim(s) 1, 4, 6-8, and 11-13 have been amended.	
The 35 U.S.C § 103 rejection to claims 1-13 have been fully considered in view of the amendments received 09/23/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 09/23/2021


Regarding independent claim(s) 1, 8, and 13:

Applicant’s arguments (Remarks, Page 10: ¶ 2 to Page 12: ¶ 1), filed 09/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Kasumi et al. (US PGPUB No. 20160269713 A1) fails to disclose the subject matter of “… the 3D image processing circuit comprises a synchronization signal correction circuit and a 3D image decoding circuit, wherein, the 3D image decoding circuit is configured to decode a 3D image signal and is configured to output the image synchronization signal and the first view switching signal to an image processing circuit and the synchronization circuit, respectively” and “… receive one of the first view switching signal from the 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface, the synchronization circuit being configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal, so as to output a corrected view switching signal synchronized with the processed image synchronization signal”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further Kasumi et al. in view of Han et al. (US PGPUB No. 20070242068 A1).

Applicant’s arguments (Remarks, Page 12: ¶ 2 to Page 13: ¶ 3), filed 09/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Kasumi et al. fails to disclose the subject matter of “… the 3D image processing circuit comprises a synchronization signal correction circuit and a 3D image decoding circuit, wherein, the 3D image decoding circuit is configured to decode a 3D image signal and is configured to output the image synchronization signal and the first view switching signal to an image processing circuit and the synchronization circuit, respectively” and “… receive one of the first view switching signal from the 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface, the synchronization circuit being configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal, so as to output a corrected view switching signal synchronized with the processed image synchronization signal”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks Page 14: ¶ 1), filed 09/23/2021, with respect to the rejection(s) of claim(s) 8 and 13 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 8's and claim 13's similarity to claim 1. Therefore, the 


Regarding dependent claim(s) 2-7 and 9-12:

Applicant’s arguments (Remarks Page 13: ¶ 4 and Page 14: ¶ 2), filed 09/23/2021, with respect to the rejection(s) of claim(s) 2-7 and 9-12 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 13 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1, 8, and 13:


Therefore, in the present application, an automatic synchronization effect between signals can be achieved without manual adjustment by a user, thereby reducing the delay time between the processed image synchronization signal and the initial image synchronization signal.”
The Examiner disagrees. Applicant’s arguments infer limitations that are silent within the claims, such that “automatic” synchronization is not explicitly expressed within the claim. Thus, the Examiner suggests incorporating the term “automatically” when receiving “… one of the first view switching signal …”
Still further, although Applicant argues an intended result of “reducing the delay time”, said limitations are silent within the claim language.
Therefore, Applicant’s arguments are not persuasive.	


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is recites the limitation "the synchronization circuit" in line 8 and “a synchronization circuit” in line 12. There is insufficient antecedent basis for this limitation in the claim(s). Appropriate correction is required.

	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US PGPUB No. 20070242068 A1, hereinafter Han, and further in view of Aoki, US PGPUB No. 20110234586 A1, hereinafter Aoki.

Regarding claim 1, Han discloses a three-dimensional (3D) image processing circuit, adapted to process a 3D image signal (Han; a controller (i.e. 3D image processing circuit) adapted to process a 3D image signal [¶ 0036, ¶ 0069, and ¶ 0080]), wherein the 3D image signal comprises an image synchronization signal and a first view switching signal corresponding to the image synchronization signal (Han; the 3D image signal comprises an image synchronization signal and a 1st view switching signal corresponding to the image synchronization signal [¶ 0078-0080], as illustrated within Fig. 8, of a controller [¶ 0036]; Still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0080-0083] using synchronization (i.e. controlled timing) [¶ 0075]); 
the 3D image processing circuit comprises a synchronization signal correction circuit and a 3D image decoding circuit (Han; the selection unit (i.e. 3D image decoding circuit) comprises a driver (i.e. synchronization signal determination/correction circuit) and a detector/output unit (i.e. 3D image decoding circuit) [¶ 0069-0072]), wherein, the 3D image decoding circuit is configured to decode a 3D image signal and is configured to output the image synchronization Han; the selection unit (i.e. 3D image decoding circuit) is configured to decode a 3D image signal and is configured to output the image synchronization signal and the 1st view switching signal to an controller (i.e. image processing circuit) and the time controller (i.e. synchronization circuit) respectively [¶ 0036 and ¶ 0062-0063], as illustrated within Fig. 1 and Fig. 6; moreover, selection unit [¶ 0068-0071], time controller [¶ 0075], and image signal information [¶ 0078], as illustrated within Figs. 6-8); 
the synchronization signal correction circuit is coupled to the image processing circuit (Han; the driver (i.e. synchronization signal determination/correction circuit) is coupled to the controller (i.e. image processing circuit) [¶ 0035-0036], as illustrated within Fig. 1 and Fig. 6), wherein the image processing circuit receives the image synchronization signal and outputs a processed image synchronization signal (Han; the controller (i.e. image processing circuit) receives the image synchronization signal and outputs a processed image synchronization signal [¶ 0069-0070 and ¶ 0072-0074]), and the synchronization signal correction circuit comprising a synchronization circuit (Han; the driver (i.e. synchronization signal determination/correction circuit) comprising a signal generator (i.e. synchronization circuit) [¶ 0070-0072]), wherein, the synchronization circuit is coupled to an output end of the image processing circuit to receive the processed image synchronization signal outputted by the image processing circuit (Han; the signal generator (i.e. synchronization circuit) is coupled to a relative output end of the controller (i.e. image processing circuit) to receive the processed image synchronization signal outputted by the controller (i.e. image processing circuit) [¶ 0072-0075], as illustrated within Figs. 6 and 7), and receive one of the first view switching signal from the 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface (Han; receive one of the 1st view switching signal from the selection unit (i.e. 3D image decoding circuit) and a 2nd view switching signal corresponding to a 2D image signal from an image input interface [¶ 0036 and ¶ 0069-0070]; moreover, determining 2D or 3D input image signal [¶ 0080-0082], as illustrated within Fig. 9; still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), the synchronization circuit being configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (Han; the time controller (i.e. synchronization circuit) being configured to implicitly compare the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]; still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), so as to output a corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output an adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]).
Han fails to explicitly compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal.
Araki; comparing as depicted within Fig. 3 within the control circuit the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Han and Araki are considered to be analogous art because both pertain to generating and/or manipulating media data in relation with providing said data as an output, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han, to incorporate compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).

Regarding claim 2, Han in view of Araki further discloses the 3D image processing circuit according to claim 1, wherein the synchronization signal correction circuit (Han; driver (i.e. synchronization signal determination/correction circuit), as addressed within the parent claim(s)) further comprises: 
Han; driver (i.e. synchronization signal determination/correction circuit), as address above, comprises a time/phase determination circuit [¶ 0072-0075]; wherein, signal timing control [¶ 0078 and ¶ 0080], as illustrated within Fig. 8), coupled to the output end of the synchronization circuit and configured to determine and change a phase or level of the corrected view switching signal output by the synchronization circuit (Han; coupled to the relative output end of the controller (i.e. synchronization circuit) and configured to determine and change a time/phase or level of the adjustment/corrected view switching signal output by the controller (i.e. synchronization circuit) [¶ 0072-0075]; wherein, signal timing control [¶ 0072, ¶ 0075, ¶ 0078, and ¶ 0080], as illustrated within Fig. 8).

Regarding claim 3, Han in view of Araki further discloses the 3D image processing circuit according to claim 2, wherein the synchronization signal correction circuit (Han; driver (i.e. synchronization signal determination/correction circuit), as addressed within the parent claim(s)) further comprises: 
a delay comparison circuit, coupled to an input end and the output end of the image processing circuit and configured to compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed (Han; a time controller (i.e. delay comparison circuit) coupled to an input end and the output end of the controller (i.e. image processing circuit) and configured to implicitly compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), wherein the phase determination circuit determines and changes the phase or level of the corrected view switching signal output by the synchronization circuit according to the delay time (Han; the time/phase determination circuit determines and changes the time/phase or level of the adjusted/corrected view switching signal output by the controller (i.e. synchronization circuit) according to the delay time [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]).
Araki further teaches compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed (Araki; comparing, as depicted within Fig. 3, a delay time between the processed image synchronization signal and the image synchronization signal unprocessed [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki, to incorporate compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).


Regarding claim 4, Han in view of Araki further discloses the 3D image processing circuit according to claim 1, wherein the synchronization circuit compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (Han; the time controller (i.e. synchronization circuit) implicitly compares a frame delay time between the processed image synchronization signal and one of the 1st view switching signal and the 2nd view switching signal [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), and the one of the first view switching signal and the second view switching signal is delayed or advanced by the frame delay time (Han; the one of the 1st view switching signal and the 2nd view switching signal is delayed or advanced by the frame delay time [¶ 0075 and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), so as to output the corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output the adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]).
Araki further teaches compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (Araki; comparing, as depicted within Fig. 3, a frame delay time between the processed image synchronization signal and one of the 1st view switching signal and the 2nd view switching signal [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Han as modified by Araki, to incorporate compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).

Regarding claim 6, Han in view of Araki further discloses the 3D image processing circuit according to claim 1, wherein the synchronization signal correction circuit is coupled between the 3D image decoding circuit and an image input interface (Han; the driver (i.e. synchronization signal determination/correction circuit), as addressed within the parent claim(s), is coupled between the selection unit (i.e. 3D image decoding circuit) and a driving mode determiner (i.e. image input interface) [¶ 0069-0071], as illustrated within Fig. 6 and Fig. 7; wherein, output of the selection unit corresponds to input of the one or more processing unit and timing controller [¶ 0072-0075]; moreover, driving mode determining unit [¶ 0069-0071]), the image input interface being configured to receive the 3D image signal from an image output apparatus (Han; the image signal output unit (i.e. image input interface) being configured to receive the 3D image signal from an implicit image output apparatus [¶ 0036]), and the 3D image decoding circuit being configured to decode the 3D image signal (Han; the selection unit (i.e. 3D image decoding circuit) being configured to process/decode the 3D image signal [¶ 0069-0072]; moreover, image signal information [¶ 0078]), so as to output the image synchronization signal to the image processing circuit (Han; outputting the image synchronization signal to the controller (i.e. image processing circuit) [¶ 0070-0072], as illustrated within Fig. 6 and Fig. 7), wherein the synchronization signal correction circuit (Han; the driver (i.e. synchronization signal determination/correction circuit), as addressed above) further comprises: 
a multiplexer, coupled to the synchronization circuit, the 3D image decoding circuit and the image input interface (Han; a barrier driver (i.e. multiplexer), the selection unit (i.e. 3D image decoding circuit), and the driving mode determiner (i.e. image input interface) coupled to the time controller (i.e. synchronization circuit) [¶ 0070-0072 and ¶ 0075], as illustrated within Fig. 6 and Fig. 7), wherein the multiplexer is configured to selectively receive the second view switching signal from the image input interface or receive the first view switching signal from the 3D image decoding circuit and to provide the synchronization circuit with a view switching signal selected by the multiplexer (Han; the barrier driver (i.e. multiplexer) is configured to selectively receive the 2nd view switching signal from the driving mode determiner (i.e. image input interface) or receive the 1st view switching signal from the selection unit (i.e. 3D image decoding circuit) and to provide the time controller (i.e. synchronization circuit) with a view switching signal selected by the barrier driver (i.e. multiplexer) [¶ 0069-0071]; moreover, time controller [¶ 0075]).  


Regarding claim 7, Han in view of Araki further discloses the 3D image processing circuit according to claim 1, wherein a view switching signal received by the Han; a view switching signal received by the controller (i.e. synchronization circuit) is a 1st signal corresponding to the image synchronization signal processed by the controller (i.e. image processing circuit) or a 2nd signal corresponding to the image synchronization signal not processed by the controller (i.e. image processing circuit) [¶ 0069-0070]; moreover, mode converting through barrier driving [¶ 0071-0072 and ¶ 0075]; and moreover, image signal information [¶ 0078]).  

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 1, due to the similarities claim 8 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 2, due to the similarities claim 9 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 3, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.

Regarding claim 11, Han in view of Araki further discloses the synchronization signal correction method of the 3D image signal according to claim 8, wherein the step of comparing the processed the image synchronization signal processed by the image processing circuit with the one of the first view switching signal and the second view switching signal and outputting the corrected view switching signal synchronized with the processed image synchronization signal (Han; the step of implicitly comparing the processed the image synchronization signal processed by the controller (i.e. image processing circuit) with the one of the 1st view switching signal and the 2nd view switching signal and outputting the corrected view switching signal synchronized with the processed image synchronization signal, as addressed within the parent claim(s)) comprises: 
through the synchronization circuit, comparing a frame delay time between the processed image synchronization signal and the one of the first view switching signal and the second view switching signal, and the one of the first view switching signal and the second view switching signal being delayed or advanced by the frame delay time (Han; through the synchronization circuit, comparing a frame delay time between the processed image synchronization signal and the one of the 1st view switching signal and the 2nd view switching signal, and the one of the 1st view switching signal and the 2nd view switching signal being delayed or advanced by the frame delay time [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), so as to output the corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output an adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]).
Araki further teaches comparing a frame delay time between the processed image synchronization signal and the one of the first view switching signal and the second view switching signal (Araki; comparing, as depicted within Fig. 3, a frame delay time between the processed image synchronization signal and one of the 1st view switching signal and the 2nd view switching signal [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki, to incorporate compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).  

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 7, due to the similarities claim 12 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 12.

Regarding claim 13, Han discloses an image display device (Han; an image display device of Fig. 1 [¶ 0036-0037]), configured to play a three-dimensional (3D) Han; an image display device of Fig. 1, as addressed above, is configured to play a 3D image [¶ 0036-0037 and ¶ 0069-0070], wherein the image display device of Fig. 1 comprises an detector/output unit (i.e. 3D image decoding circuit) [¶ 0069-0072]; moreover, image signal comprising 2D and/or 3D image data [¶ 0078 and ¶ 0080]), an image processing circuit, a synchronization signal correction circuit and an image playing circuit (Han; a controller (i.e. image processing circuit), a driver (i.e. synchronization signal determination/correction circuit), and a display (i.e. image playing circuit) [¶ 0035-0037], as illustrated within Fig. 1 and Fig. 6), wherein, the 3D image decoding circuit is configured to decode a 3D image signal (Han; the selection unit (i.e. 3D image decoding circuit) is configured to decode a 3D image signal [¶ 0036 and ¶ 0062-0063], as illustrated within Fig. 1 and Fig. 6; moreover, selection unit [¶ 0068-0071], time controller [¶ 0075], and image signal information [¶ 0078], as illustrated within Figs. 6-8), the 3D image signal comprising an image synchronization signal and a first view switching signal corresponding to the image synchronization signal (Han; the 3D image signal comprising an image synchronization signal and a 1st view switching signal corresponding to the image synchronization signal [¶ 0036 and ¶ 0062-0063], as illustrated within Fig. 1 and Fig. 6; moreover, selection unit [¶ 0068-0071], time controller [¶ 0075], and image signal information [¶ 0078], as illustrated within Figs. 6-8);
the image processing circuit is configured to receive the image synchronization signal from the 3D image decoding circuit and output a processed image synchronization signal (Han; the controller (i.e. image processing circuit) is configured to receive the image synchronization signal from the selection unit (i.e. 3D image decoding circuit) and output a processed image synchronization signal [¶ 0069-0070 and ¶ 0072-0074]); 
the synchronization signal correction circuit comprises a synchronization circuit (Han; the driver (i.e. synchronization signal determination/correction circuit) comprises a time controller (i.e. synchronization circuit) [¶ 0035-0036 and ¶ 0069-0070], as illustrated within Fig. 1 and Fig. 6; moreover, modules of the controller in relation with timing signals [¶ 0072-0074]), wherein, the synchronization circuit is coupled to an output end of the image processing circuit to receive the processed image synchronization signal outputted by the image processing circuit and receive one of the first view switching signal from 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface (Han; the signal generator (i.e. synchronization circuit) is coupled to a relative output end of the controller (i.e. image processing circuit) to receive the processed image synchronization signal outputted by the controller (i.e. image processing circuit) and receive one of the 1st view switching signal from selection unit (i.e. 3D image decoding circuit) and a 2nd view switching signal corresponding to a 2D image signal from an image input interface [¶ 0036 and ¶ 0069-0072]; moreover, determining 2D or 3D input image signal [¶ 0080-0082], as illustrated within Fig. 9; Still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), and the synchronization circuit is configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (Han; the time controller (i.e. synchronization circuit) is configured to implicitly compare the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]; Still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), so as to output a corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output an adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]); and 
the image playing circuit is configured to receive the processed image synchronization signal from the image processing circuit and receive the corrected view switching signal from the synchronization signal correction circuit (Han; the display (i.e.  image playing circuit) is configured to receive the processed image synchronization signal from the controller (i.e. image processing circuit) and receive the corrected view switching signal from the driver (i.e. synchronization signal determination/correction circuit) [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]), and play the 3D image according to the processed image synchronization signal and the corrected view switching signal (Han; present/play the 3D image according to the processed image synchronization signal and the adjusted/corrected view switching signal [¶ 0036-0037, ¶ 0075, and ¶ 0078]; moreover, 2D/3D image display options [¶ 0080-0082]).   
Araki further teaches comparing the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (Araki; comparing, as depicted within Fig. 3, the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki, to incorporate comparing the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).  



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Araki as applied to claim(s) 1 above, and further in view of Wu et al., US Patent No. 10095096 B2, hereinafter Wu.

	
Regarding claim 5, Han in view of Araki further discloses the 3D image processing circuit according to claim 1, wherein the synchronization signal correction circuit is implemented by a controller (Han; the driver (i.e. synchronization signal determination/correction circuit) is implemented by a controller [¶ 0036, ¶ 0062-0063, and ¶ 0069-0070], as illustrated within Fig. 1 and Fig. 6). 
Kasumi as modified by Araki fails to disclose a field programmable gate array (FPGA).
Wu; a controller corresponding to a field programmable gate array [Col. 10, line 62 to Col. 11, line 3]).
Han in view of Araki and Wu are considered to be analogous art because both pertain to generating and/or manipulating media data in relation with providing said data as an output, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki, to incorporate capturing a controller corresponding to a field programmable gate array (as taught by Wu), in order to provide an improved quality on an displayed image (Wu; [Col. 2, lines 56-67]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616